Citation Nr: 9935384	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  97-34 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for the service-connected 
rheumatic heart disease, currently evaluated as 60 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to July 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 rating action of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for a 
rating in excess of 30 percent.  The veteran disagreed with 
that determination and appeared at a personal hearing at the 
RO in February 1998.  A transcript of that hearing is 
associated with the record.

In a July 1998 decision, the Hearing Officer increased the 
rating for the veteran's service-connected heart disorder to 
60 percent, effective from July 31, 1997.  In a supplemental 
decision issued in June 1999, the Hearing Officer awarded the 
veteran a temporary total rating pursuant to the provisions 
of 38 C.F.R. § 4.30 (1999) from October 3, 1997 to November 
30, 1997, following which a schedular 100 percent rating was 
assigned through November 30, 1998, when the pre-
hospitalization rating of 60 percent was again assigned.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's service-connected rheumatic heart disease 
precludes the veteran from performing more than sedentary 
employment.  




CONCLUSION OF LAW

The criteria for the assignment of a 100 percent schedular 
rating for the service-connected rheumatic heart disease have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.104, Diagnostic Code 7000 
(1997); 38 C.F.R. § 4.104, Diagnostic Code 7000 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

In a June 1947 rating action, service connection was granted 
and a 30 percent rating assigned for rheumatic heart disease 
with mitral insufficiency, cardiac enlargement and myocardial 
insufficiency, effective from March 21, 1947.  By an October 
1949 rating action, that rating was reduced to 10 percent, 
effective from December 24, 1949 and the veteran's service-
connected heart disorder was re-characterized as potential 
heart disease.  

In a December 1991 rating decision, the RO characterized the 
disability as rheumatic heart disease and assigned a 30 
percent rating, effective from August 13, 1991.  As detailed 
in the Introduction above, subsequent rating actions resulted 
in the assignment of a current rating of 60 percent, made 
effective both prior to and following a period of 
hospitalization and recovery when temporary total 100 percent 
ratings were in effect.  

The veteran submitted a claim for increase in July 1997, 
asserting that his service-connected heart disability had 
worsened.  Private medical records submitted in support of 
his claim include an April 1996 chart entry detailing 
findings of diagnostic testing conducted because the veteran 
exhibited findings of dyspnea on exertion and was status-post 
bypass surgery.  The test results were considered 


indicative of multivessel disease and ischemic left 
ventricular dysfunction, which carried a moderate to high 
risk for future cardiac events.  In a July 1997 chart 
notation, the veteran's physician noted that he and the 
veteran had discussed the veteran's need for a pacemaker and 
it was hoped that the veteran would consent. 

The veteran was afforded a VA examination in August 1997 at 
which time the examiner noted the veteran's cardiac history 
and his chief complaint of decreasing exercise tolerance.  
The veteran reported that he developed a generalized feeling 
of weakness and dizziness with several blocks exertion or 
approximately 1/2 hour of yard work.  Following physical 
examination and a review of diagnostic testing, the 
diagnostic impressions were that the veteran, with an 
extensive history of coronary artery disease, had decreased 
exercise tolerance on the basis of mild to moderate 
cardiomyopathy with mitral regurgitation.  The examiner 
further noted that ischemia could not be entirely rule out 
with the data presently available.  

In October 1997, the veteran had a permanent pacemaker 
implanted.  The hospital summary report noted a history of 
previous coronary artery disease, myocardial infarction in 
1987 and five vessel coronary artery bypass graft in 1988.  
The veteran was apparently well until approximately one year 
prior when he began experiencing wooziness, fatigue and 
dizziness.  Recent diagnostic testing was reviewed and noted 
to have disclosed a left ventricular mild to moderate 
enlargement of the right atrium and mildly enlarged right 
ventricle and left atrium and global left ventricular 
dysfunction, ejection fraction of 25-30 percent, mitral valve 
thickening, mild myxoma, minimal prolapse, moderate 
regurgitation and aortic valve mildly thickened.   

The veteran appeared at a February 1998 hearing at the RO and 
offered testimony regarding his current condition.  In a 
March 1998 statement, the private physician who had recently 
implanted the pacemaker, noted that he had been the veteran's 
cardiologist for 23 years, during which time the veteran had 
shown progressive coronary heart disease and heart failure, 
which ultimately necessitated a pacemaker.  


The physician noted that the veteran had a severely disabled 
left ventricle; however, his congestive heart failure was 
compensated by medication.  It was this physician's opinion 
that the veteran was "fully disabled for his own 
employment...or for any other potential employment."  

II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (hereinafter, the Court) 
has held that, when a veteran claims a service-connected 
disability has increased in severity, the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  The Board further finds that this matter has 
been adequately developed for the purpose of appellate 
review.  

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10 (1999).  

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.



The Board notes that the criteria for evaluating 
cardiovascular disorders, including rheumatic heart disease, 
were amended effective January 12, 1998.  The Court has 
stated that where laws or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, unless Congress 
provides otherwise, the version of the law most favorable to 
the appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 
308 (1990).  The Board also notes, however, that retroactive 
application of the revised regulations prior to the effective 
date, that is January 12, 1998, is prohibited.  Rhodan v. 
West, 12 Vet. App. 55 (1998).  Therefore, impairment 
resulting from the service-connected rheumatic heart disease 
prior to January 12, 1998 must be evaluated using the old 
criteria, while impairment arising from that disorder on and 
after January 12, 1998 must be evaluated under the criteria 
which are determined to be more beneficial to the veteran.  
It appears that the RO considered the veteran's claims under 
both the old and the new criteria.  The December 1997 
statement of the case (SOC) contained a recitation of the old 
criteria and the September 1998 supplemental statement of the 
case (SSOC) advised the veteran of the new criteria.  In view 
of these facts, the Board will also consider the claims under 
both the old and new criteria.

The veteran's service-connected heart disorder is presently 
evaluated as 60 percent disabling.  Under the criteria of 38 
C.F.R. § 4.104, Diagnostic Code 7000 (1997), effective prior 
to January 12, 1998, a 100 percent rating is for assignment 
for a period of six months when the disease process is 
active, with ascertainable cardiac manifestations.  When the 
disease process is inactive, a 100 percent rating is 
warranted for definite enlargement of the heart confirmed by 
roentgenogram and clinically, dyspnea on slight exertion; 
rales, pretibial pitting at end of day or other definite 
signs of beginning congestive failure; more than sedentary 
employment is precluded.  A 60 percent rating is for 
assignment when the heart is definitely enlarged; severe 
dyspnea on exertion, elevation of systolic blood pressure, or 
such arrhythmias as paroxysmal auricular fibrillation or 
flutter or paroxysmal tachycardia; more than light manual 
labor is precluded.



Under the revised criteria of 38 C.F.R. § 4.104, Diagnostic 
Code 7000 (1999), effective as of January 12, 1998, a 100 
percent rating is for assignment during active infection with 
valvular heart damage and for three months following 
cessation of therapy for the active infection.  Thereafter, 
with valvular heart disease (documented by findings on 
physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization) resulting in:  
chronic congestive heart failure, or: workload of 3 METs or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, a 100 percent rating is 
assignable.  A 60 percent rating would be assigned upon a 
showing of more than one episode of acute congestive heart 
failure in the past year, or; workload of greater than 3 METs 
but not greater than 5 METs results in dyspnea fatigue, 
angina, dizziness, or syncope, or ; left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.    

Based upon a review of the record, and bearing in mind the 
Court's holdings in Karnas and Rhodan, supra, the Board finds 
that the evidence supports the assignment of a 100 percent 
rating under the old rating criteria.  The record includes a 
statement from the veteran's private cardiologist that the 
veteran is "fully disabled" from any potential employment.  
While the report of the August 1997 VA examination does not 
include an opinion on the veteran's ability to work, the 
Board finds the opinion of the private physician persuasive 
in that it was rendered following implantation of a permanent 
pacemaker (the VA examination was conducted prior to that 
time) and the physician cited several factors in support of 
his opinion.  Specifically, that the veteran had suffered 
progressive coronary heart disease which eventually required 
a pacemaker and currently had a "severely disabled" left 
ventricle and congestive heart failure which was compensated 
by medication.  In addition, there is medical evidence of 
heart enlargement and congestive heart failure.

Thus, having considered both the old and new rating criteria 
and finding the old criteria more advantageous to the 
veteran, the Board finds that the preponderance of 


the evidence supports the assignment of a 100 percent 
schedular rating for the service-connected rheumatic heart 
disease.  


ORDER

Entitlement to a 100 percent schedular rating for the 
service-connected rheumatic heart disease is granted, subject 
to regulations governing the award of monetary benefits.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

